DETAILED ACTION

1. It is hereby acknowledged that 17/373797 following papers have been received and placed of record in the file: Remark date 08/06/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 

Specification
4.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Double Patenting
5.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,082,988.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate with perform Radio Link Monitoring using downlink physical signals transmitted cells.  The main difference is U.S. Patent 11,082,988 explains unlicensed band is different from a second timer used to determine whether a radio link failure occurs in a wireless communication in one or more serving cells in a licensed band, which would be obvious for determining condition (i.e. link failure) of cells between licensed unlicensed bands for qos.  


Instant Application (17/326415)                		   U.S. Patent (US 11,082,988) 
1. A user equipment comprising: a radio transceiver configured to perform wireless communication in a first cell served by a first base station and a second cell served by a second base station; and circuitry configured to: perform Radio Link Monitoring (RLM) using downlink physical signals transmitted on the first cell served by the first base station, wherein the downlink physical signals include Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), and a downlink Demodulation Reference Signal (DMRS), measure a radio link quality of the downlink physical signals, evaluate the radio link quality against thresholds Qout and Qin, on condition that the radio link quality is worse than the threshold Qout, indicate out-of-sync to higher layers from a physical layer, on condition that the radio link quality is better than the threshold Qin, indicate in-sync to the higher layers from the physical layer, start a first timer when the out-of-sync is consecutively indicated to the higher layers from the physical layer, and determine that a radio link failure occurs in the first cell served by the first base station in a case where the first timer expires without consecutive in-sync indications, wherein the first timer used to determine whether the radio link failure occurs in the first cell served by the first base station is different from a second timer used to determine whether a radio link failure occurs in the second cell served by the second base station.
1. A user equipment comprising: a radio transceiver configured to perform wireless communication in one or more serving cells operated in an unlicensed band; and circuitry configured to: perform Radio Link Monitoring (RLM) using downlink physical signals transmitted on a cell among the one or more serving cells operated in the unlicensed band, wherein the downlink physical signals include Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), and a downlink Demodulation Reference Signal (DMRS), measure a radio link quality of the downlink physical signals, evaluate the radio link quality against thresholds Qout and Qin, on condition that the radio link quality is worse than the threshold Qout, indicate out-of-sync to higher layers from a physical layer, on condition that the radio link quality is better than the threshold Qin, indicate in-sync to the higher layers from the physical layer, start a first timer when the out-of-sync is consecutively indicated to the higher layers from the physical layer, and determine that a radio link failure occurs in the wireless communication with a base station which serves the one or more serving cells in the unlicensed band in a case where the first timer expires without consecutive in-sync indications, wherein the first timer used to determine whether the radio link failure occurs in the wireless communication with the base station which serves the one or more serving cells in the unlicensed band is different from a second timer used to determine whether a radio link failure occurs in a wireless communication in one or more serving cells in a licensed band.

 The remaining claims of instant application are similar to remaining patent application claims.  
Examiner’s Note:
If terminal disclaimer is filed claims will be considered for allowance.  

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Krishnamurthy et al(US 2015/0126206A1) explains Qout detection may also be referred as an OOS condition. Qin can be detected if the user equipment estimates that a hypothetical control channel BLER is below a second threshold value. Qin detection may be referred as an IS condition. The indications of these conditions can be used by a higher layer, such as the RRC layer or Layer 3, to trigger a radio-link monitoring procedure. According to one example implementation, if Layer 3 receives a number of OOS indications, such as based on a N310 counter, a T310 timer can be started. If no IS indications are received before the T310 timer expires, then the Layer 3 can declare an RLF and can suspend uplink transmissions. As an alternate example implementation, if Layer 3 receives a number of IS indications, such as based on an N311 counter, before the T310 timer expires, the Layer 3 can declare a Radio-Link Recovery ("RLR"), and the user equipment can resume normal operation. For example, a N311 parameter can indicate the number of 100 ms intervals that the user equipment must successfully decode the PDCCH or EPDCCH to be back in-synch with the eNodeB and stop the T310 timer. The value of the timers and counters may vary based on the RLM technique used by the user equipment.
Siomina (US 2014/0126403A1) explains in addition to filtering on the physical layer (i.e., evaluation period), the UE also applies higher layer filtering based on network configured parameters. This increases the reliability of radio link failure detection and thus avoids unnecessary radio link failure and consequently RRC re-establishment. The higher layer filtering for radio link failure and recovery detection would in general comprise the following network controlled parameters: hysteresis counters, e.g. N310 and N311 out of sync and in sync counters respectively, and timers, e.g. T310 Radio Link Failure (RLF) timer. The UE starts the timer T310 after N310 consecutive Out-Of-Sync (OOS) detections. The UE stops the timer T310 after N311 consecutive In-Sync (IS) detections. The transmitter power of the UE is turned off within 40 ms after the expiry of the timer T310. Upon expiry of the timer T310, the UE starts the timer T311. Upon expiry of the timer T311, the UE initiates RRC re-establishment phase during which it reselects a new strongest cell. In High Speed Packet Access (HSPA), similar concepts called OOS and IS detection are carried out by the UE. The higher layer filtering parameters (i.e., hysteresis counters and timers) are also used in HSPA. There is also RLF and eventually RRC re-establishment procedures specified in HSPA.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478